[Cite as State ex rel. Janosek v. Cuyahoga Support Enforcement Agency, 123 Ohio St. 3d 126,
2009-Ohio-4692.]




               THE STATE EX REL. JANOSEK ET AL., APPELLANTS, v.
           CUYAHOGA SUPPORT ENFORCEMENT AGENCY, APPELLEE.
   [Cite as State ex rel. Janosek v. Cuyahoga Support Enforcement Agency,
                       123 Ohio St. 3d 126, 2009-Ohio-4692.]
Prohibition — Agency action that is not judicial or quasi-judicial in nature is not
        subject to prohibition — Adequate remedy in the ordinary course of law —
        Writ denied.
(No. 2009-0705 ─ Submitted September 2, 2009 ─ Decided September 16, 2009.)
       APPEAL from the Court of Appeals for Cuyahoga County, No. 92387,
                                   2009-Ohio-1098.
                                __________________
        Per Curiam.
        {¶ 1} We affirm the judgment of the court of appeals denying a writ of
prohibition to prevent appellee, Cuyahoga Support Enforcement Agency, from
ordering the payment of spousal support and the withholding of money allegedly
not owed by appellants, James Janosek and Welded Ring Products Company.
Because no statute or other pertinent law required the agency to conduct a hearing
resembling a judicial trial when it issued its notice to withhold income for spousal
support, the agency did not exercise the judicial or quasi-judicial authority
required for appellants to be entitled to the requested extraordinary relief in
prohibition. See State ex rel. Wright v. Cuyahoga Cty. Bd. of Elections, 120 Ohio
St.3d 92, 2008-Ohio-5553, 896 N.E.2d 706, ¶ 8.               The authorities cited by
appellants refer only to discretionary authority to hold hearings. See, e.g., R.C.
5101.37. Insofar as appellants claim that the agency is acting contrary to a trial
court order, they have an adequate remedy in the ordinary course of law by way
                            SUPREME COURT OF OHIO




of a motion for contempt in the trial court case. See State ex rel. Weaver v. Ohio
Adult Parole Auth., 116 Ohio St. 3d 340, 2007-Ohio-6435, 879 N.E.2d 191, ¶ 6.
                                                                Judgment affirmed.
       MOYER,     C.J.,   and    PFEIFER,       LUNDBERG   STRATTON,   O’CONNOR,
O’DONNELL, LANZINGER, and CUPP, JJ., concur.
                                __________________
       Zukerman, Daiker & Lear Co., L.P.A., Larry W. Zukerman, and S.
Michael Lear, for appellants.
       William D. Mason, Cuyahoga County Prosecuting Attorney, and
Frederick W. Whatley, Assistant Prosecuting Attorney, for appellee.
                                __________________




                                            2